                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                  AT CHATTANOOGA

UNITED STATES OF AMERICA                       )
                                               )        Case No. 1:19-cr-12
v.                                             )
                                               )        Judge Travis R. McDonough
SHASTA EZELL                                   )
                                               )        Magistrate Judge Christopher H. Steger
                                               )


                                            ORDER



       U.S. Magistrate Judge Christopher H. Steger filed a report and recommendation (Doc.

33) recommending that the Court: (1) grant Defendant’s motion to withdraw her not-guilty plea

to Count Two of the two-count Indictment; (2) accept Defendant’s guilty plea to Count Two of

the two-count Indictment; (3) adjudicate Defendant guilty of possession with intent to distribute

a mixture and substance containing a detectable amount of methamphetamine, a Schedule II

controlled substance, in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C); and (4) order that

Defendant remain in custody pending further order of this Court.

       After reviewing the record, the Court agrees with Magistrate Judge Steger’s report and

recommendation.1 Accordingly, the Court ACCEPTS and ADOPTS the magistrate judge’s

report and recommendation (Doc. 33) pursuant to 28 U.S.C. § 636(b)(1) and ORDERS as

follows:




1
  Defendant requested a re-arraignment and resentencing on the same day due to her physical
condition, and the Court accommodated her request. Although the fourteen-day objection period
has not yet lapsed, by not objecting to the magistrate judge’s report and recommendation prior to
the sentencing in this matter, the parties are DEEMED to have waived any objection to the report
and recommendation.
1. Defendant’s motion to withdraw her not-guilty plea to Count Two of the two-count

   Indictment is GRANTED;

2. Defendant’s plea of guilty to Count Two of the two count Indictment is ACCEPTED;

3. Defendant is hereby ADJUDGED guilty of possession with intent to distribute a mixture

   and substance containing a detectable amount of methamphetamine, a Schedule II

   controlled substance, in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C); and

4. Defendant SHALL REMAIN in custody pending further order of this Court.

5. Sentencing took place before the undersigned on September 20, 2019 at 10:00 a.m.

SO ORDERED.

                                        /s/ Travis R. McDonough
                                        TRAVIS R. MCDONOUGH
                                        UNITED STATES DISTRICT JUDGE




                                          2
